     Case 1:18-cv-01495-NONE-BAM Document 25 Filed 08/24/20 Page 1 of 24

 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11     JOSHUA SNYDER,                                     Case No. 1:18-cv-01495-BAM (PC)
12                        Plaintiff,                      ORDER DIRECTING CLERK OF COURT TO
                                                          RANDOMLY ASSIGN DISTRICT JUDGE
13             v.
                                                          FINDINGS AND RECOMMENDATIONS
14     CARL WOFFORD, et al.,                              REGARDING DISMISSAL OF ACTION
15                        Defendants.                     FOURTEEN-DAY DEADLINE
16

17

18           Plaintiff Joshua Snyder (“Plaintiff”) is a former state prisoner proceeding pro se and in
19    forma pauperis in this civil rights action under 42 U.S.C. § 1983. Plaintiff initiated this action on
20    August 1, 2018, and the matter was transferred to this Court on October 30, 2018. (ECF Nos. 1
21    and 3.) On May 10, 2019, the Court screened Plaintiff’s first amended complaint and granted him
22    leave to amend. (ECF No. 12.) Plaintiff’s second amended complaint, filed on August 5, 2019, is
23    currently before the Court for screening. (ECF No. 20.)
24           I.      Screening Requirement and Standard
25           The Court is required to screen complaints brought by prisoners seeking relief against a
26    governmental entity and/or against an officer or employee of a governmental entity. 28 U.S.C.
27    § 1915A(a). Plaintiff’s complaint, or any portion thereof, is subject to dismissal if it is frivolous
28
                                                         1
     Case 1:18-cv-01495-NONE-BAM Document 25 Filed 08/24/20 Page 2 of 24

 1    or malicious, if it fails to state a claim upon which relief may be granted, or if it seeks monetary

 2    relief from a defendant who is immune from such relief. 28 U.S.C. §§ 1915A(b).

 3            A complaint must contain “a short and plain statement of the claim showing that the

 4    pleader is entitled to relief . . . .” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not

 5    required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere

 6    conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell

 7    Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). While a plaintiff’s allegations are taken

 8    as true, courts “are not required to indulge unwarranted inferences.” Doe I v. Wal-Mart Stores,

 9    Inc., 572 F.3d 677, 681 (9th Cir. 2009) (internal quotation marks and citation omitted).

10            To survive screening, Plaintiff’s claims must be facially plausible, which requires

11    sufficient factual detail to allow the Court to reasonably infer that each named defendant is liable

12    for the misconduct alleged. Iqbal, 556 U.S. at 678 (quotation marks omitted); Moss v. U.S.

13    Secret Serv., 572 F.3d 962, 969 (9th Cir. 2009). The sheer possibility that a defendant acted

14    unlawfully is not sufficient, and mere consistency with liability falls short of satisfying the

15    plausibility standard. Iqbal, 556 U.S. at 678 (quotation marks omitted); Moss, 572 F.3d at 969.

16            II.     Summary of Plaintiff’s Allegations

17            Plaintiff is currently housed at Immanuel House in Riverside, California. The events in the

18    second amended complaint are alleged to have occurred while Plaintiff was housed at Wasco State

19    Prison in Wasco, California. Plaintiff names the following defendants: (1) Warden John Katavich;

20    (2) Adam Klang, Chief Physician and Surgeon; (3) A. Youssef, Chief Medical Executive; (4) Dr.
21    M. Soleimani; (5) Dr. Harish Kumar Patel; (6) Doe 1, Building D7 Housing Officer on third watch

22    between July 31, 2014 and August 5, 2014; (7) Doe 2, Building D7 Housing Officer on third watch

23    between July 31, 2014 and August 5, 2014; (8) Doe 3, Sergeant or Lieutenant on third watch on

24    July 31, 2014; (9) Doe 4, Building D7 Housing Officer on second watch; (10) Doe 5, Building D7

25    Housing Officer on second watch; (11) Doe 6, Sergeant or Lieutenant on second watch between

26    July 31, 2014 and August 5, 2014; (12) Doe 7, Associate Warden of Housing between July 2014
27    and December 14, 2014; and (13) Doe 8, Associate Warden of Health Care Operation between July

28    2014 and December 2014.
                                                           2
     Case 1:18-cv-01495-NONE-BAM Document 25 Filed 08/24/20 Page 3 of 24

 1            Plaintiff’s second amended complaint is lengthy, involving multiple defendants and

 2    multiple claims, spanning more than forty pages of handwritten text. The Court has endeavored to

 3    summarize Plaintiff’s claims.

 4            Claim 1

 5            Plaintiff alleges that on July 9, 2014, Wasco State Prison was 171.9% of designed capacity,

 6    and on August 13, 2014, the number grew to 174.2% of designed capacity. Plaintiff alleges that

 7    these numbers demonstrated Defendant Katavich’s reckless disregard for inmate health and safety.

 8    Plaintiff also claims that as a direct and foreseeable result, he was attacked by three inmates at one

 9    time.

10            On July 3, 2014, Plaintiff was classified for housing in a prison dorm located on Facility D,

11    Building 7. The dorm holds approximately 200 inmates and was supervised by two custody

12    officers. On information and belief, this dorm was designed to house inmates with a classification

13    score equaling “low risk to violence” because it was supervised by only two Wasco State Prison

14    agents. (ECF No. 20 at 13.) Supervision consisted of two person teams separated by three shifts

15    of eight hours each. Wasco State Prison agents also acquired several hours of overtime at different

16    locations before starting this dormitory shift, essentially causing agents to be drowsy, incoherent,

17    and to disregard prisoners’ health and safety.

18            Between July 3, 2014, and July 20, 2014, Plaintiff witnessed seven violent incidents in his

19    dormitory involving a few white gang members influencing two or three separate white non-gang

20    prisoners to violently attack unsuspecting non-gang white victims, causing significant injury to
21    each of the seven victims on seven separate days. Each incident required prison agents and medical

22    agents to respond. Plaintiff claims that notifications of increasing violence in his dormitory were

23    ignored by each supervisory official or the Warden, subjecting Plaintiff to a substantial risk of harm

24    to his health and safety.

25            On July 31, 2014, Plaintiff was informed by Defendant Soleimani that he had an infectious

26    disease that was discovered by recent lab tests. As a result, Defendant Soleimani prescribed
27    Plaintiff antibiotics and issued a Comprehensive Accommodation Chrono to remove Plaintiff from

28    the general population and to place him in a single cell for ten days to control the spread of the
                                                         3
     Case 1:18-cv-01495-NONE-BAM Document 25 Filed 08/24/20 Page 4 of 24

 1    infectious disease, called Vancomycin-resistant enterococcus (“VRE”). Plaintiff was directed by

 2    Defendant Soleimani to present the document to the prison agents in charge of his housing unit.

 3           Plaintiff alleges that California Correctional Health Care Service promulgates general

 4    medical policies and some specific treatment protocols in a multi-volume Inmate Medical Service

 5    Policies and Procedures. Plaintiff believes that these volumes include a procedure to isolate

 6    prisoners with a medical infectious disease by placing the prisoner in a single cell, protecting the

 7    infected prisoner and general population.

 8           Plaintiff returned to D7 and presented Defendant Soleimani’s medical order to the Third

 9    Watch team, Defendants Does 1 and 2, designating Plaintiff for placement in a single cell for a 10-

10    day quarantine due to infectious disease. Defendants Does 1 and 2 reviewed the medical chrono

11    and then called their direct supervisor, Defendant Doe 3, to advise of the new medical order/chrono.

12    After the call, Defendants Does 1 and 2 informed Plaintiff that there was no single cell available

13    and he should present the order to the Second Watch team.        Defendants Does 1 and 2 directed

14    Plaintiff back to his double bunk occupancy, knowing that Plaintiff’s infectious disease could harm

15    other prisoners.

16           On August 1, 2014, Plaintiff and a mandatory shadow1 presented Defendant Soleimani’s

17    medical order to the Second Watch team, Defendants Does 4 and 5. Defendants Does 4 and 5

18    called their supervisor, Defendant Doe 6. Plaintiff again was informed that no single cell was

19    available.

20           Plaintiff later returned to Defendants Does 1 and 2 when they reported for duty and
21    requested that he be removed from the dormitory as directed by Defendant Soleimani and because

22    of safety concerns. Defendants Does 1 and 2 denied Plaintiff’s request because the prison was full.

23           For five consecutive days, Plaintiff repeatedly requested from the Second and Third Watch

24    teams that he be removed from the dormitory to a single cell pursuant to Defendant Soleimani’s

25    order and Plaintiff’s increasing fear for his personal safety. Defendants Does 1 through 6 refused

26
27    1
       Plaintiff asserts that “shadow” is a prison term used to describe prisoner control over another
      prisoner to follow and listen over a prisoner’s reporting illegal activity to agents. (ECF No. 20 at
28    16.)
                                                         4
     Case 1:18-cv-01495-NONE-BAM Document 25 Filed 08/24/20 Page 5 of 24

 1    to do anything.

 2              On one day, after leaving the Third Watch team area, Plaintiff was attacked by three white

 3    non-gang prisoners and received serious injuries. On August 5, 2014, a Medical Report was

 4    completed identifying that Plaintiff had abrasions/scratches on his left arm and back of the neck,

 5    active bleeding from a cut above his right eye, a bruised area at his left ear, and a reddened area on

 6    his chest and forehead. Injuries to Plaintiff’s cervical spine and lumbar spine were discovered at a

 7    later date. At the time of the amended complaint, Plaintiff reportedly ambulated with a wheeled

 8    walker.

 9              On August 6, 2014, Plaintiff received a Rules Violation Report (“RVR”) for fighting.

10    Plaintiff was reclassified into the Sensitive Needs Program and then found not guilty on the charge

11    of fighting. Plaintiff asserts that this contradicts the claim of L. Kerchner written in the RVR.

12              Between July 31, 2014 and August 9, 2014, Defendants Does 1 through 6 and other prison

13    agents routinely and repeatedly interfered with and failed to carry out the treatment that Defendant

14    Soleimani had prescribed or ordered because the prison was overcrowded. Plaintiff alleges that the

15    failure to follow the direct medical order for single-cell placement failed to protect Plaintiff and the

16    general population from infectious disease and subjected Plaintiff and other prisoners and staff to

17    a substantial risk of harm to their health and safety. Plaintiff contends that the Warden’s pervasive

18    practice or custom to allow overcrowding deprived Plaintiff of adequate medical care.

19              Claim 2

20              In what appears to be a second claim, Plaintiff alleges that on July 3, 2014, a Wasco State
21    Prison Receiving and Release registered nurse initiated the screening process. Plaintiff alerted the

22    nurse to his medical conditions and symptoms, as follows: (1) missed kidney surgery follow-up

23    appointment; (2) ongoing bacterial infection; (3) kidney stent-medical device left in place after

24    kidney surgery on May 16, 2014; (4) bleeding hemorrhoids for 12 months; (5) tumor-like growth

25    on scalp; (6) foot issues; (7) abdominal pain, kidney pain, urinating pain, hand pain, foot pain; and

26    (8) fever, chills and night sweats. Plaintiff also had a list of current prescriptions, including
27    Tramadol, Flexeril, Flow Max, a thyroid medication and an anti-inflammatory medication.

28              After the screening process, the nurse informed Plaintiff that medications would not be
                                                          5
     Case 1:18-cv-01495-NONE-BAM Document 25 Filed 08/24/20 Page 6 of 24

 1    provided until he was seen by the doctor within seven days and to pick up his medication later at

 2    pill call. Plaintiff alleges that under the inmate medical policies and procedures, Wasco State Prison

 3    was required to honor the medication orders of the sending agency until evaluation by a primary

 4    care provider or until expiration of the medication order. The receiving nurse also was required to

 5    verify that all medications accompanying the prisoner had current orders. Plaintiff reports that, at

 6    the conclusion of the assessment, he was assigned Defendant Soleimani as his primary care

 7    provider.

 8           On July 7, 2014, Plaintiff filed an emergency health care appeal complaining that he had

 9    not received any dose of Tramadol since arriving at Wasco State Prison and he was suffering

10    intolerable pain levels and withdrawal symptoms. Despite claims that it was an emergency, the

11    appeal was not heard until July 16, 2014. Plaintiff alleges that he continued to endure significant

12    pain and suffering.

13           On July 15, 2014, Plaintiff was seen by a registered nurse after he submitted a Health Care

14    Service Request form complaining of high pain levels and requesting treatment for all existing

15    medical conditions. The nurse informed Plaintiff that his primary care provider had a backlog of

16    new arrivals, which accounted for the delay. Due to the seriousness of Plaintiff’s condition, the

17    nurse scheduled Plaintiff to see the primary care physician on the following day.

18           On July 16, 2014, Plaintiff was seen by Defendant Soleimani who denied Plaintiff’s health

19    care appeal because Tramadol was not formulary. Plaintiff claims that Defendant Soleimani

20    abruptly stopped Plaintiff’s pain medication despite knowing that Plaintiff had been taking 300mg
21    every day for a twelve-month period. Plaintiff asserts that it is generally accepted by all medical

22    health care professionals that tapering opioid medication is done to minimize symptoms of opioid

23    withdrawal. During the evaluation, Plaintiff explained why his pain levels were constantly at 8 of

24    10, then spiking to a 10 out of 10.

25           Plaintiff also told Defendant Soleimani of his May 14, 2014 kidney surgery, which went

26    unfinished because of minor complications and a stent being left in place until follow-up surgery
27    could be completed. Defendant Soleimani required Plaintiff to prove his claims, directing Plaintiff

28    to pull down his pants and underwear and show the string exiting the penis, which was attached to
                                                         6
     Case 1:18-cv-01495-NONE-BAM Document 25 Filed 08/24/20 Page 7 of 24

 1    the medical device in Plaintiff’s body. Plaintiff then detailed his May 16, 2014 hospital discharge

 2    orders requiring a follow-up in two weeks so that doctors could complete Plaintiff’s kidney surgery,

 3    break up kidney stones and remove the medical device. Plaintiff then told Defendant Soleimani

 4    that on June 6, 2014, a Riverside County doctor ordered Plaintiff to be taken to a urology clinic as

 5    soon as possible because of the missed appointment follow-up surgery and fear of a bacterial

 6    infection. Despite Plaintiff’s complaints of burning pain while urinating and medical orders for

 7    kidney surgery, Defendant Soleimani told Plaintiff, “I need time to investigate the kidney stint. . .

 8    I will order an x-ray to be completed.” (ECF No. 20 at 24.)

 9           Before ending the appointment, Plaintiff was allowed to briefly discuss his other medical

10    complaints, including the growth on his scalp, bleeding hemorrhoids, and foot issues. Defendant

11    Soleimani stated that they would deal with the kidney issue first. Plaintiff requested that Defendant

12    Soleimani honor the Riverside County medical chrono for a bottom bunk. Defendant Soleimani

13    responded, “I will not give you a bottom bunk accommodation because you are too young.” (Id. at

14    24-25.) When Plaintiff again requested Tramadol for pain, Defendant Soleimani stated, “I will not

15    give it to you,” and “I will be stopping the muscle spasm medication.” (Id. at 25.) Plaintiff alleges

16    that Defendant Soleimani was deliberately indifferent by denying pain medication and causing

17    unreasonable delays in assessing and treating Plaintiff’s kidney stones, bladder infections,

18    abdominal pain, anxiety, bleeding hemorrhoids, scalp growth and foot issues.

19           On July 18, 2014, Plaintiff fell from his top bunk, striking his head and ribs, and landing on

20    his back. Plaintiff’s injuries were not apparent until a few days later when the pain became
21    intolerable. Plaintiff submitted at CDC 7362 on July 21, 2014, notifying medical staff of the falling

22    incident. Plaintiff’s medical complaint and injury were triaged by a nurse on July 24, 2014, but no

23    treatment was provided nor was a bottom bunk chrono/accommodation.

24           Plaintiff contends that his new arrival diagnostic was to be completed within fourteen days,

25    but it was not completed until July 28, 2014 due to overcrowding. The diagnostic was completed

26    by a nurse and Joshua Garza. Plaintiff asserts that despite his medical records and complaints,
27    Joshua Garza generated a medical classification chrono identifying Plaintiff as a healthy man with

28    full duty functional capacity, low medical risk and requiring only basic nursing care.
                                                        7
     Case 1:18-cv-01495-NONE-BAM Document 25 Filed 08/24/20 Page 8 of 24

 1           Claim 3

 2           In an apparent third claim, Plaintiff alleges that on July 29, 2014, he awoke to an abdominal

 3    pain level of 10 out of 10. Plaintiff recognized the pain as that associated with the passing of a

 4    kidney stone and requested medical attention. No medical attention was provided because of a lack

 5    of medical staff. Plaintiff contends that he was forced to endure the pain for 13 hours until he

 6    passed a kidney stone. Plaintiff fished the stone out of the toilet so that he could show Defendant

 7    Soleimani proof of the need for surgery and adequate pain relief.

 8           On July 30, 2014, Plaintiff was given an appointment to see Defendant Soleimani, but this

 9    appointment was cancelled because of a lack of medical staff.

10           On July 31, 2014, Defendant Dr. Soleimani saw Plaintiff and informed him of test results

11    showing a serious bacterial infection, VRE, which was contagious. Defendant Soleimani ordered

12    (1) a single cell for 10 days; (2) antibiotics for 10 days; and (3) T-3 pain medication. Plaintiff

13    claims that medical staff refused to follow Defendant Soleimani’s order to remove Plaintiff from

14    the general population and place him in a single cell. Plaintiff asserts that this caused a substantial

15    risk to the health and safety of Plaintiff and other prisoners.

16           On August 1, 2014, Plaintiff was notified of pre-operation for kidney surgery. Plaintiff also

17    was notified that urologist, Dr. Graham, would be seeing him and conducting surgery on the

18    following day. Plaintiff was not seen by Dr. Graham until August 5, 2014, because of a lack of

19    transport staff. Dr. Graham’s treatment plan was to complete the surgery as soon as possible at

20    Tehachapi Community Hospital. Plaintiff was informed that the surgery would be scheduled as an
21    urgent matter or within 30 days.

22           After returning from his appointment with Dr. Graham, Plaintiff was attacked by other

23    prisoners. Because of Plaintiff’s injuries and fear for his safety, Plaintiff was transferred to the

24    Sensitive Needs Yard. Plaintiff was evaluated by an unknown medical official, who refused to

25    stitch close an open cut above Plaintiff’s right eye. Instead, a bandage, tape and gauze were applied.

26    Plaintiff claims that this negligent act caused him a noticeable scar. He also claims that he was not
27    provided ice packs or pain relief for the 5 large lumps he received from the attack.

28           On August 6, 2014, Plaintiff was escorted to another 200-person dormitory. Plaintiff
                                                          8
     Case 1:18-cv-01495-NONE-BAM Document 25 Filed 08/24/20 Page 9 of 24

 1    informed medical and prison staff that he was a carrier of VRE and that Defendant Soleimani made

 2    an order for a single cell. Plaintiff alleges that staff members ignored his claims.

 3            Between August 6, 2014 and December 2014, Plaintiff was assigned a new primary care

 4    provider, Dr. Harish Kumar Patel.

 5            On August 6, 2014, Plaintiff was evaluated by an eye doctor relating to the injury sustained

 6    in the attack. He also was seen by a cardiologist.

 7            On August 8, 2014, Plaintiff was sent to the emergency room at Bakersfield Community

 8    Hospital for evaluation of a neck injury sustained in the attack. Dr. S. Robert diagnosed and

 9    documented Plaintiff’s injuries with a CT Cervical Spine w/o contrast procedure. Dr. Roberts

10    recommended pain medication and the use of a cervical collar. Plaintiff was returned to Wasco

11    State Prison without being seen by a medical official despite Dr. Robert’s order to follow up with

12    his primary care provider within 1-2 days.

13            On August 9, 2014, Plaintiff submitted a CDC 7362 alerting his primary care provider and

14    nurse that he was urinating blood, enduring serious pain levels, and having difficulty walking,

15    eating, sleeping, sitting, dressing and showering. Plaintiff reportedly received no response from

16    medical staff.

17            On August 10, 2014, Plaintiff submitted a CDC 7362 complaining that medical staff had

18    not changed the dressing applied to the cut above his right eye or provided supplies to clean the

19    cut.

20            On August 11, 2014, Plaintiff met his new primary care provider, Dr. H. Patel. Plaintiff
21    claims that Dr. Patel only wanted to focus on Plaintiff’s recent visit to Bakersfield Community

22    Hospital. However, Plaintiff discussed other medical complaints, including kidney surgery, kidney

23    stones, kidney stent, inability to walk, leg spasms, severe lower back nerve pain, severe neck-nerve

24    pain, bleeding and protruding hemorrhoids, growth on scalp, abdominal pains, severe bacteria

25    infection, single-cell status, and feet issues. Plaintiff contends that Dr. Patel dismissed all of

26    Plaintiff’s complaints, failed to prescribe appropriate pain medication, failed to prescribe more
27    antibiotic, failed to retest his urine for VRE, failed to single-cell Plaintiff, failed to diagnose a back

28    injury, hemorrhoids, growth on scalp, and foot issues, failed to follow-up on Dr. Graham’s and Dr.
                                                           9
     Case 1:18-cv-01495-NONE-BAM Document 25 Filed 08/24/20 Page 10 of 24

 1     Robert’s recommendations, failed to diagnose leg spasms, and failed to adhere to medical policies

 2     and procedures. Plaintiff informed Dr. Patel that he was keeping a journal. Dr. Patel reportedly

 3     responded, “Do not threaten me!” (ECF No. 20 at 29.)

 4             Between August 12, 2014 and August 25, 2014, Plaintiff contends that Dr. Patel failed to

 5     respond to Plaintiff’s numerous CDC 7362 medical requests. Plaintiff reports that these requests

 6     noted severe pain traveling from his back to left foot, severe stomach pains, severe neck pain, an

 7     inability to perform activities of daily living, inability to walk, unexplained rashes and bumps,

 8     constant leg spasms, leg numbness, fever, chills, night sweats, an inability to eat, dizziness,

 9     urinating bold and vomiting.

10             On August 25, 2014, Plaintiff awoke almost crying because of pain even though he had

11     passed a kidney stone on August 23, 2014. Plaintiff could barely walk when he approached CDCR

12     staff for medical attention. CDCR staff reportedly told him to wait for pill call because no medical

13     staff were available at the clinic.

14             At pill call, Plaintiff hobbled over 80 yards to H clinic with two copies of prior submitted

15     7362s that went unanswered. Plaintiff was turned away by an LVN who informed Plaintiff that he

16     would be called back after an RN showed up. No one called for him. At noon, he returned to the

17     clinic with the same complaints. A different LVN turned him away saying they were too busy.

18     Plaintiff asserts that he was unable to eat as a result.

19             On August 26, 2014, Plaintiff became feverish. He could not move, and his sheets were

20     soaked. On August 27, 2014, Plaintiff crawled to the H clinic and then went man down after telling
21     V. Patel about his medical complaints. V. Patel initiated CDCR emergency procedures and Plaintiff

22     was transported to San Joaquin Community Hospital via ambulance.

23             Plaintiff was admitted to the hospital emergency room. He was found to have an infected

24     left ureteral stint, positive VRE, Klebsiella, sepsis, fever, numerous kidney stones, prolapsed

25     lumbar disk at the level of L5-S1 with left sciatica syndrome, thoracolumbar scoliosis and

26     hypothyroidism. Plaintiff asserts that he endured weeks of antibiotic treatment and diagnostic
27     testing. He also underwent kidney surgery to break up kidney stones and to remove the infected

28     ureter stent. After his discharge from the hospital, Plaintiff was transported to a medical bed at
                                                           10
     Case 1:18-cv-01495-NONE-BAM Document 25 Filed 08/24/20 Page 11 of 24

 1     Pleasant Valley State Prison to continue antibiotic treatment on September 5, 2014.

 2            Between September 5, 2014 and September 15, 2013, Plaintiff was forced to a single cell

 3     without his legal or personal property and without the ability to write to his family. During this

 4     period, Plaintiff claims that Pleasant Valley State Prison officials punished him for invoking his

 5     right to refuse antibiotic treatment by taking his pain medication away and not allowing him to

 6     write to his family. On September 8, September 10 and September 12, 2014, Plaintiff requested

 7     that he be transferred back to Wasco State Prison because of mistreatment and a pending legal

 8     appeal deadline. Plaintiff allegedly was ignored.

 9            On September 15, 2014, Plaintiff was transported back to Wasco State Prison. Plaintiff’s

10     discharge was reviewed, and a nurse notified Dr. H. Patel of Plaintiff’s return and notified a

11     technician that a follow-up appointment was to be scheduled within five calendar days. Plaintiff

12     claims that because of overcrowding, his follow up appointment was not conducted by Dr. H. Patel

13     until September 23, 2014.

14            On September 16, 2014, Plaintiff submitted a CDC 7362 requesting kidney stone nutrition

15     therapy. On September 19, 2014, Plaintiff submitted CDC 7362s: (1) to request pain medication

16     because none was being provided and Naproxen was not helping; (2) to renew antibiotic ointment

17     for foot issues; (3) to request hemorrhoid treatment; (4) to request treatment for bulging disc; (5) to

18     request kidney stone nutrition therapy; and (6) to request nutrition to regain lost weight. Plaintiff

19     asserts that these 7362s were triaged by a nurse on September 22, 2014, and provided to H. Patel.

20     On September 23, 2014, H. Patel refused to discuss these medical complaints.
21            Plaintiff claims that because H. Patel ignored these medical complaints, Plaintiff submitted

22     five new 7362s with the same medical complaints on September 25, 2014. He also submitted a

23     7362 requesting a follow-up with a specialist regarding a bulging disc and spine issues and alerting

24     a technician that no doctor had followed up on the spine issues after they were diagnosed at San

25     Joaquin County Hospital on August 27, 2014.

26            Plaintiff additionally generated a CDCR 22 addressed to Wasco State Prison’s Chief
27     Medical Officer. Plaintiff requested intervention in H. Patel’s acts or omissions. Plaintiff did not

28     receive a response.
                                                           11
     Case 1:18-cv-01495-NONE-BAM Document 25 Filed 08/24/20 Page 12 of 24

 1             On October 3, 2014, Plaintiff generated a CDCR 22 addressed to Adam Klang. Plaintiff

 2     requested intervention in the acts or omissions by Dr. H. Patel. Adam Klang failed to respond.

 3             Plaintiff continued to advocate for his health and safety, submitting numerous CDC 7362s

 4     and health care appeals. Dr. H. Patel failed to respond to Plaintiff’s medical requesting, including

 5     continuation of antibiotic treatment for contagious bacteria infecting, a kidney stent, painful growth

 6     on the scalp, protruding and bleeding hemorrhoids, foot issues and other medical complaints.

 7             Plaintiff alleges that Dr. H. Patel’s failure to continue antibiotic treatment caused the

 8     bacterial infection to grow and spread into Plaintiff’s blood stream. Plaintiff’s body allegedly

 9     began to shut down, requiring him to be hospitalized. Plaintiff underwent extensive treatment to

10     save his life.

11             Plaintiff further alleges that Dr. H. Patel failed to treat Plaintiff’s kidney stent by not

12     acknowledging prior medical orders or Dr. Graham’s recommendations. Plaintiff asserts that this

13     caused him to undergo emergency surgery while hospitalized at San Joaquin Community Hospital

14     for antibiotic treatment. Plaintiff claims that kidney surgery was performed on the hospital’s

15     diagnosis, not because Dr. H. Patel’s specialty referral. Plaintiff contends that Dr. H. Patel failed

16     to provide adequate health care for Plaintiff’s kidney issues.

17             Additionally, Plaintiff contends that Dr. H. Patel continued to ignore Plaintiff’s request for

18     treatment of the growth on his scalp, hemorrhoids and foot issues. Dr. H. Patel reportedly stated

19     that they were not serious medical issues. However, Plaintiff asserts that these omissions caused

20     these conditions to worsen and the unnecessary and wanton infliction of pain.
21             Plaintiff asserts that Dr. H. Patel failed to acknowledge Plaintiff’s back injuries and did not

22     initiate a treatment plan for Plaintiff’s neck injury resulting from the assault on August 5, 2014.

23     Plaintiff submitted numerous CDC 7362s on these issues, which Dr. H. Patel ignored to the extent

24     that Plaintiff was denied proper care and treatment, including sufficient pain medication.

25             Plaintiff claims that only doctors at San Joaquin County Hospital acknowledged his spine

26     complaints. A CT scan revealed a protruding and/or broad-based disc bulging at the L5-S1. Even
27     when these findings were presented to Dr. H. Patel on or around September 15, 2014, he allegedly

28     failed to acknowledge them. Plaintiff contends that Dr. H. Patel’s failure to treat his spine injury
                                                          12
     Case 1:18-cv-01495-NONE-BAM Document 25 Filed 08/24/20 Page 13 of 24

 1     resulted in further significant injury and pain. By November 2014, Plaintiff claims that he was

 2     forced to use a wheelchair for mobility. Plaintiff asserts, among other things, that Dr. H. Patel

 3     cannot blame overcrowding at Wasco State Prison as the reasons for failing to provide

 4     unconstitutional healthcare.

 5            In addition to the foregoing, Plaintiff alleges that Dr. A. Klang reviewed the majority of

 6     Plaintiff’s grievances without conducting a face-to-face interview and relied instead on a third-

 7     party assessment to deny Plaintiff’s complaints. Dr. Klang interviewed Plaintiff regarding acts

 8     and/or omissions by Dr. H. Patel on October 23, 2014 and October 8, 2014. During the interview,

 9     Plaintiff informed Dr. Klang of all medical conditions that were not being treated by Dr. H. Patel.

10     Plaintiff also reported that each time he requested that Dr. H. Patel treat him, Dr. H. Patel would

11     get angry, threaten him and make false statements. Plaintiff contends that Dr. Klang had the

12     authority to intervene and a duty to order proper medical care.

13            Plaintiff, who was dissatisfied with Dr. Klang’s response to every medical appeal, went to

14     the Second Level of the appeal process. At the Second Level, Dr. A. Youssef reviewed almost all

15     of Plaintiff’s appeals that were denied by Dr. Klang. Plaintiff claims that Dr. Youssef essentially

16     rubberstamped Dr. Klang’s decision to deny every medical appeal. Plaintiff further claims that Dr.

17     Youssef had the authority to reevaluate Dr. Klang’s decisions and to intervene but failed to ensure

18     that proper medical care was being provided to Plaintiff.

19            Plaintiff alleges that Drs. Klang and Youssef failed to adequately supervise and train staff.

20     Plaintiff also alleges that these doctors knew that overcrowding at Wasco State Prion was adversely
21     impacting the medical system and the system was failing to ensure timely care and treatment.

22            Plaintiff asserts that Defendant Katavich failed to adequately supervise and train Does 7

23     and 8 and failed to put into place procedures so that Does 3 and 6 could carry out treatment

24     prescribed by Defendant Soleimani to isolate prisoners known to have infections. Plaintiff further

25     asserts that Defendant Katavich knew that overcrowding was adversely affecting operating

26     procedures to ensure that prisoners were being housed appropriately and that this failure was
27     injuring prisoners.

28            Plaintiff alleges that Does 3 and 6 failed to adequately supervise and train Does 1, 2, 4 and
                                                        13
     Case 1:18-cv-01495-NONE-BAM Document 25 Filed 08/24/20 Page 14 of 24

 1     5 and put into place procedures so that Plaintiff could be removed from the general population after

 2     he voiced his fear for his safety. Plaintiff claims that Defendants Does 3 and 4 knew that

 3     overcrowding adversely affected the ability to move prisoners for safety and this failure resulted in

 4     injuries to prisoners. Plaintiff contends that the need for more or different training was obvious,

 5     such that supervisors like the Warden and Does 8, 7, 6 and 3 were deliberately indifferent to

 6     Plaintiff’s need for safety and adequate medical care.

 7            Causes of Action

 8            In his first cause of action, Plaintiff contends that Defendants Katavich, Klang, Youssef,

 9     Soleimani, H. Patel and Does 1-8 were deliberately indifferent to his needs in violation of the Eighth

10     Amendment by refusing to single cell him and/or their failure to provide timely and appropriate

11     treatment and specialist referral because of overcrowding.

12            In his third cause of action, Plaintiff contends that Defendants Katavich, Klang, Youssef,

13     and Does, 8, 7, 6 and 3 were deliberately indifferent to his needs in violation of the Eighth

14     Amendment. Their violations resulted from their alleged failure to properly supervise and train

15     subordinates and their acts were in conscious disregard of Plaintiff’s rights.

16            In his fourth cause of action, Plaintiff contends that Defendants Katavich, Klang, Youssef,

17     Soleimani, H. Patel and Does 1-8 acts were negligent.

18            In his fifth cause of action, Plaintiff contends that Defendants Katavich, Klang, Youssef,

19     and Does 8, 7, 6 and 3 were negligent in their duty to properly supervise and train subordinates.

20            Relief
21            As relief, Plaintiff seeks an injunction against Defendant Klan, Youssef and Katavich. He

22     also seeks compensatory and punitive damages.

23            III.     Discussion

24            A.       Federal Rule of Civil Procedure 18 and 20

25            As Plaintiff was previously informed, he may not bring unrelated claims against unrelated

26     parties in a single action. Fed. R. Civ. P. 18(a), 20(a)(2); Owens v. Hinsley, 635 F.3d 950, 952 (7th
27     Cir. 2011); George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007). Plaintiff may bring a claim against

28     multiple defendants so long as (1) the claim arises out of the same transaction or occurrence, or
                                                         14
     Case 1:18-cv-01495-NONE-BAM Document 25 Filed 08/24/20 Page 15 of 24

 1     series of transactions and occurrences, and (2) there are commons questions of law or fact. Fed. R.

 2     Civ. P. 20(a)(2); Coughlin v. Rogers, 130 F.3d 1348, 1351 (9th Cir. 1997). The “same transaction”

 3     requirement refers to similarity in the factual background of a claim. Id. at 1349. Only if the

 4     defendants are properly joined under Rule 20(a) will the Court review the other claims to determine

 5     if they may be joined under Rule 18(a), which permits the joinder of multiple claims against the

 6     same party.

 7             Plaintiff’s amended complaint improperly asserts different claims against different

 8     defendants in a single action. For instance, Plaintiff improperly forwards a claim against doe

 9     defendant custody officers in one housing facility for failure to protect him from harm while

10     simultaneously pursuing an unrelated claim against Defendant H. Patel, in a different housing

11     facility, for deliberate indifference to serious medical needs. Despite being informed of this

12     pleading deficiency, Plaintiff has failed to correct it and has continued to pursue unrelated claims

13     in this action. The Court nonetheless will screen Plaintiff’s apparent claims to ascertain whether

14     he states any cognizable claims for relief.

15             C.      Eighth Amendment – Failure to Protect

16             Plaintiff appears to complain that Does 1 through 6 failed to protect him from an assault at

17     the hands of another prisoner. Prison officials have a duty under the Eighth Amendment to protect

18     prisoners from violence at the hands of other prisoners because being violently assaulted in prison

19     is simply not part of the penalty that criminal offenders pay for their offenses against society.

20     Farmer, 511 U.S. at 833−34 (quotation marks omitted); Clem v. Lomeli, 566 F.3d 1177, 1181 (9th
21     Cir. 2009); Hearns v. Terhune, 413 F.3d 1036, 1040 (9th Cir. 2005). Prison officials are liable under

22     the Eighth Amendment only if they demonstrate deliberate indifference to conditions posing a

23     substantial risk of serious harm to an inmate; and it is well settled that deliberate indifference occurs

24     when an official acted or failed to act despite his knowledge of a substantial risk of serious harm.

25     Farmer, 511 U.S. at 834, 841 (quotations omitted); Clem, 566 F.3d at 1181; Hearns, 413 F.3d at

26     1040.
27             Plaintiff fails to adequately allege that any of the doe defendants knew that Plaintiff was at

28     risk of attack. Although Plaintiff complains of overcrowding and his reported need for single cell
                                                           15
     Case 1:18-cv-01495-NONE-BAM Document 25 Filed 08/24/20 Page 16 of 24

 1     status, there is no indication that the doe defendants were aware of any specific risk of an assault

 2     on Plaintiff, or that they were aware of conditions posing a specific risk of harm to Plaintiff. To

 3     the extent Plaintiff expressed generalized fears for his safety, there are no allegations suggesting

 4     that Plaintiff clearly and directly informed any of the doe defendants that he was at a particular risk

 5     of attack or even that he feared being physically attacked. Rather, Plaintiff’s complaints were

 6     generalized and related primarily to his purported medical needs.            Plaintiff’s conclusory or

 7     generalized allegations are not sufficient to state a claim. Plaintiff has been unable to cure the

 8     deficiencies in this claim.

 9            D.      Eighth Amendment – Deliberate Indifference to Medical Needs

10            A prisoner’s claim of inadequate medical care does not constitute cruel and unusual

11     punishment in violation of the Eighth Amendment unless the mistreatment rises to the level of

12     “deliberate indifference to serious medical needs.” Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir.

13     2006) (quoting Estelle v. Gamble, 429 U.S. 97, 104 (1976)). The two-part test for deliberate

14     indifference requires Plaintiff to show (1) “a ‘serious medical need’ by demonstrating that failure

15     to treat a prisoner's condition could result in further significant injury or the ‘unnecessary and

16     wanton infliction of pain,’” and (2) “the defendant's response to the need was deliberately

17     indifferent.” Jett, 439 F.3d at 1096.

18            A defendant does not act in a deliberately indifferent manner unless the defendant “knows

19     of and disregards an excessive risk to inmate health or safety.” Farmer v. Brennan, 511 U.S. 825,

20     837 (1994). “Deliberate indifference is a high legal standard,” Simmons v. Navajo Cty. Ariz., 609
21     F.3d 1011, 1019 (9th Cir. 2010); Toguchi v. Chung, 391 F.3d 1051, 1060 (9th Cir. 2004), and is

22     shown where there was “a purposeful act or failure to respond to a prisoner's pain or possible

23     medical need” and the indifference caused harm. Jett, 439 F.3d at 1096.

24            In applying this standard, the Ninth Circuit has held that before it can be said that a prisoner's

25     civil rights have been abridged, “the indifference to his medical needs must be substantial. Mere

26     ‘indifference,’ ‘negligence,’ or ‘medical malpractice’ will not support this cause of action.”
27     Broughton v. Cutter Labs., 622 F.2d 458, 460 (9th Cir. 1980) (citing Estelle, 429 U.S. at 105–06).

28     “[A] complaint that a physician has been negligent in diagnosing or treating a medical condition
                                                          16
     Case 1:18-cv-01495-NONE-BAM Document 25 Filed 08/24/20 Page 17 of 24

 1     does not state a valid claim of medical mistreatment under the Eighth Amendment. Medical

 2     malpractice does not become a constitutional violation merely because the victim is a prisoner.”

 3     Estelle, 429 U.S. at 106; see also Anderson v. Cty. of Kern, 45 F.3d 1310, 1316 (9th Cir. 1995).

 4     Even gross negligence is insufficient to establish deliberate indifference to serious medical needs.

 5     See Wood v. Housewright, 900 F.2d 1332, 1334 (9th Cir. 1990).

 6            Further, a “difference of opinion between a physician and the prisoner—or between medical

 7     professionals—concerning what medical care is appropriate does not amount to deliberate

 8     indifference.” Snow v. McDaniel, 681 F.3d 978, 987 (9th Cir. 2012) (citing Sanchez v. Vild, 891

 9     F.2d 240, 242 (9th Cir. 1989)), overruled in part on other grounds, Peralta v. Dillard, 744 F.3d

10     1076, 1082–83 (9th Cir. 2014); Wilhelm v. Rotman, 680 F.3d 1113, 1122–23 (9th Cir. 2012) (citing

11     Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir. 1986)). Rather, Plaintiff “must show that the course

12     of treatment the doctors chose was medically unacceptable under the circumstances and that the

13     defendants chose this course in conscious disregard of an excessive risk to [his] health.” Snow, 681

14     F.3d at 988 (citing Jackson, 90 F.3d at 332) (internal quotation marks omitted).

15            Does 1 through 6

16            Plaintiff appears to claim that Does 1-6 were deliberately indifferent to his medical need for

17     a single cell due to the contagious nature of his bacterial infection. Plaintiff’s allegations are not

18     sufficient to state a cognizable claim. At a basic level, the single cell placement recommended by

19     Dr. Soleimani was to prevent the spread and transmission of a contagious infection to other

20     prisoners. Plaintiff cannot forward a claim based on the health and safety of other prisoners.
21            Insofar as Plaintiff complains about his placement, a prisoner does not have a constitutional

22     right to be housed in a single cell. See Rhodes v. Chapman, 452 U.S. 337, 347-48 (1981) (holding

23     that double-celling does not violate Eighth Amendment when it does not involve conditions

24     amounting to unnecessary and wanton pain). An inmate has no constitutional right to a particular

25     security classification or housing. See Meachum v. Fano, 427 U.S. 215, 224–25 (1976) (no liberty

26     interest protected by the Due Process Clause is implicated in a prison’s reclassification and transfer
27     decisions); see also Myron v. Terhune, 476 F.3d 716, 718 (9th Cir. 2007). Neither the Eighth nor

28     the Fourteenth Amendment endows prisoners with a right to be housed in a particular part of the
                                                         17
     Case 1:18-cv-01495-NONE-BAM Document 25 Filed 08/24/20 Page 18 of 24

 1     prison or with a particular inmate. See Meachum, 427 U.S. at 224–25 (no liberty interest in

 2     placement in particular facility); Allen v. Purkett, 5 F.3d 1151, 1153 (8th Cir.1993) (no Due Process

 3     right to be housed in a certain barrack or housing unit or with certain inmates); Bjorlin v. Hubbard,

 4     No. CIV S–09–1793, 2010 WL 457685, *1 (E.D. Cal. Feb. 4, 2010) (same). The deficiencies in

 5     this claim cannot be cured by amendment.

 6             Dr. Soleimani

 7             Plaintiff appears to claim that Defendant Soleimani was deliberately indifferent by denying

 8     pain medication and causing unreasonable delays in assessing and treating Plaintiff’s kidney stones,

 9     bladder infections, abdominal pain, anxiety, bleeding hemorrhoids, scalp growth and foot issues.

10     He also claims that Dr. Soleimani was deliberately indifferent by failing to assign him to a lower

11     bunk.

12             As to Plaintiff’s complaint that Dr. Soleimani discontinued Plaintiff’s pain medication,

13     Plaintiff fails to state a cognizable claim for deliberate indifference to serious medical needs.

14     According to Plaintiff’s allegations, Dr. Soleimani determined on July 16, 2014, that Plaintiff’s

15     medication should be discontinued as non-formulary, and as early as July 31, 2014, Plaintiff was

16     prescribed T-3 for pain. There is no indication that Plaintiff was denied all treatment for pain. At

17     best, Plaintiff’s allegations evidence a disagreement regarding the type of treatment he received for

18     pain. However, any such disagreement with the course of treatment will not support an Eighth

19     Amendment claim. See Snow, 681 F.3d at 987 (finding difference of opinion between a physician

20     and prisoner concerning what medical care is appropriate does not amount to deliberate
21     indifference); Estelle, 429 U.S. at 106 (finding that a complaint that a physician has been negligent

22     in treating a medical condition does not state a valid claim of medical mistreatment under the Eighth

23     Amendment).

24             As to any complaint that Dr. Soleimani was deliberately indifferent to his bacterial

25     infection, Plaintiff’s allegations also are not sufficient to state a claim. According to the allegations,

26     Dr Soleimani prescribed an antibiotic and pain medication in response to Plaintiff’s diagnosed
27     bacterial infection. Any disagreement with the course of treatment does not support an Eighth

28     Amendment claim. Snow, 681 F.3d at 987; Estelle, 429 U.S. at 106.
                                                           18
     Case 1:18-cv-01495-NONE-BAM Document 25 Filed 08/24/20 Page 19 of 24

 1            As to Plaintiff’s allegations based on Dr. Soleimani’s alleged failure to address Plaintiff’s

 2     kidney condition, Plaintiff’s amended complaint fails to state a cognizable claim. Plaintiff’s

 3     allegations indicate that when he first saw Dr. Soleimani on July 16, 2014, Dr. Soleimani prioritized

 4     Plaintiff’s treatment for his kidney stones and stent. Dr. Soleimani ordered an x-ray and Plaintiff

 5     subsequently was scheduled for surgery. On August 1, 2014, Plaintiff was notified of pre-operation

 6     for kidney surgery on August 2, 2014. Plaintiff saw the urologist on August 5, 2014. Plaintiff

 7     subsequently was transferred from Dr. Soleimani’s care on or about August 5, 2014. There is

 8     nothing in Plaintiff’s amended complaint to suggest that Dr. Soleimani’s order of an x-ray and the

 9     subsequent referral for surgery and a urology specialist amounted to deliberate indifference to a

10     serious medical need. Indeed, there is nothing to suggest that Dr. Soleimani failed to act or to

11     respond to Plaintiff’s pain or possible medical need. Jett, 439 F.3d at 1096.

12            As to Plaintiff’s allegations that Dr. Soleimani failed to treat his anxiety, bleeding

13     hemorrhoids, scalp growth and foot issues, such allegations fail to state a cognizable claim for

14     deliberate indifference to a serious medical need. First, Plaintiff’s own allegations demonstrate that

15     on July 16, 2014, Dr. Soleimani elected to prioritize Plaintiff’s kidney issues, suggesting that

16     Plaintiff’s remaining complaints did not involve a serious medical need. Second, Plaintiff’s

17     allegations do not indicate that he suffered any harm from Dr. Soleimani’s decision to prioritize his

18     kidney issues over those associated with his anxiety, hemorrhoids, scalp growth and unspecified

19     foot issues. Jett, 439 F.3d at 1096 (stating a claim for deliberate indifference requires a plaintiff to

20     show a serious medical need, the response to that need was deliberately indifferent and the
21     indifference caused harm).

22            As to Plaintiff’s allegations that Dr. Soleimani refused to provide him with a lower bunk

23     chrono, Plaintiff’s allegations also fail to state a cognizable claim. Although Plaintiff fell from the

24     top bunk, there is no indication that his medical condition required a lower bunk placement, and at

25     least one other medical provider determined contemporaneously that Plaintiff did not have

26     functional limitations. Plaintiff’s allegations therefore demonstrate, at most, a difference of opinion
27     between Plaintiff and Dr. Soleimani concerning the need for a lower bunk chrono. A difference of

28     opinion does not amount to deliberate indifference. Snow, 681 F.3d at 987.
                                                          19
     Case 1:18-cv-01495-NONE-BAM Document 25 Filed 08/24/20 Page 20 of 24

 1            Dr. Patel

 2            Plaintiff’s second amended complaint contains allegations that Dr. Patel was deliberately

 3     indifferent to his medical needs on multiple occasions over a period of time between August and

 4     October 2014. Plaintiff’s allegations fail to state a cognizable claim for relief. At best, Plaintiff’s

 5     claims amount to negligence or gross negligence, which will not support an Eighth Amendment

 6     complaint.

 7            Specifically, Plaintiff generally alleges that he submitted a CDC 7362 on August 9, 2014,

 8     alerting his primary care provider and nurse that he was urinating blood, enduring serious pain

 9     levels, and having difficulty walking, eating, sleeping, sitting, dressing and showering. There is no

10     indication that Plaintiff submitted this CDC 7362 to Dr. Patel or that Dr. Patel knew of Plaintiff’s

11     complaints and failed to respond. Plaintiff received follow-up treatment with Dr. Patel on August

12     11, 2014, only two days after Plaintiff’s alleged submission of the CDC 7362.

13            Plaintiff also alleges that on August 11, 2014, Dr. Patel failed to consider Plaintiff’s myriad

14     medical complaints by failing to prescribe appropriate pain medication and more antibiotics, failing

15     to retest his urine for VRE, and failing to diagnose a back injury, hemorrhoids, growth on scalp,

16     foot issues and leg spasms. Plaintiff also claims that Dr. Patel failed to follow the recommendations

17     of Dr. Graham and Dr. Roberts. Plaintiff’s allegations related to medications and testing amount

18     to a difference of opinion regarding treatment, which will not support an Eighth Amendment claim.

19     Likewise, Plaintiff’s allegations concerning any failure to diagnose or properly treat a condition

20     amount to negligence or gross negligence, which will not support an Eighth Amendment claim. As
21     to the specific recommendations regarding Plaintiff’s kidney issues, including the stent and

22     infection, Plaintiff had been seen by Dr. Graham only a few days before, on August 5, 2014, and

23     was to be scheduled for surgery within thirty (30) days. Given the recent referral and treatment

24     plan, there is no indication that Dr. Patel was deliberately indifferent to Plaintiff’s need for surgery

25     or the treatment of his kidney condition. Plaintiff’s surgery ultimately took place within the thirty

26     day window of planned treatment.
27            Plaintiff further contends that Dr. Patel failed to respond to Plaintiff’s numerous CDC 7362

28     medical requests between August 12, 2014 and August 25, 2014. However, there is no indication
                                                          20
     Case 1:18-cv-01495-NONE-BAM Document 25 Filed 08/24/20 Page 21 of 24

 1     that these medical requests were directed to Dr. Patel in the first instance or that Dr. Patel received

 2     these requests and failed to respond to any medical need. Insofar as Plaintiff faults medical staff

 3     for failing to call him for treatment on August 25, 2014, there is nothing in Plaintiff’s complaint to

 4     suggest that Dr. Patel was in any way involved.

 5            Plaintiff’s amended complaint also includes allegations involving Dr. Patel after Plaintiff’s

 6     hospitalization on August 26, 2014, and his subsequent placement and return from Pleasant Valley

 7     State Prison on September 15, 2014. According to Plaintiff, on September 23, 2014, H. Patel

 8     refused to discuss Plaintiff’s request for pain medication, antibiotic ointment for foot issues,

 9     hemorrhoid treatment, and bulging disc treatment. Dr. Patel also reportedly refused to discuss

10     Plaintiff’s request for kidney stone nutrition therapy and nutrition to regain lost weight. To the

11     extent that Plaintiff disagrees with Dr. Patel’s decision not to prescribe certain medications or

12     treatment, such a disagreement does not support an Eighth Amendment claim. Dr. Patel’s alleged

13     negligence or even gross negligence in his diagnoses or treatment of Plaintiff’s medical conditions

14     also will not support a claim for deliberate indifference to a serious medical need. Moreover, as

15     suggested by Plaintiff’s allegations concerning his grievances, Dr. Patel reportedly did not find that

16     Plaintiff had serious medical needs. Insofar as Plaintiff submitted additional CDC 7362 requests

17     after this appointment, there is no indication that Dr. H. Patel received these requests or knew of

18     these requests and failed to respond to a serious medical need.

19            Defendants Klang and Youssef

20            Plaintiff primarily complains of the review of his medical grievances by Defendants Klang
21     and Youssef. Prisoners do not have an independent constitutional due process entitlement to a

22     specific administrative grievance procedure. Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir. 2003);

23     Mann v. Adams, 855 F.2d 639, 640 (9th Cir. 1988) (holding that there is no protected liberty interest

24     to a grievance procedure). The prison grievance procedure does not confer any substantive rights

25     upon inmates and actions in reviewing appeals cannot serve as a basis for liability under section

26     1983. Buckley v. Barlow, 997 F.2d 494, 495 (8th Cir.1993); see also Wright v. Shannon, No. 1:05-
27     cv-01485-LJO-YNP PC, 2010 WL 445203, at *5 (E.D. Cal. Feb. 2, 2010) (plaintiff’s allegations

28     that prison officials denied or ignored his inmate appeals failed to state a cognizable claim under
                                                          21
     Case 1:18-cv-01495-NONE-BAM Document 25 Filed 08/24/20 Page 22 of 24

 1     the First Amendment). Denial or refusal to process a prison grievance is not a constitutional

 2     violation. Rushdan v. Gear, No. 1:16-cv-01017-BAM (PC), 2018 WL 2229259, at *6 (E.D. Cal.

 3     May 16, 2018). Plaintiff’s amended complaint fails to state a claim based solely on the review,

 4     processing and/or denial of his grievances. The deficiencies in this claim cannot be cured by

 5     amendment.

 6            F.      Supervisory Liability

 7            Plaintiff is attempting to impose liability against Defendants Katavich, Klang, Youssef, and

 8     multiple doe defendants based on their roles as supervisors, which he may not do. Liability may

 9     not be imposed on supervisory personnel for the actions or omissions of their subordinates under

10     the theory of respondeat superior. Iqbal, 556 U.S. at 676−77; Simmons v. Navajo Cty., Ariz., 609

11     F.3d 1011, 1020−21 (9th Cir. 2010); Ewing v. Cty. of Stockton, 588 F.3d 1218, 1235 (9th Cir.

12     2009); Jones v. Williams, 297 F.3d 930, 934 (9th Cir. 2002). Supervisors may be held liable only

13     if they “participated in or directed the violations, or knew of the violations and failed to act to

14     prevent them.” Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989); accord Starr v. Baca, 652 F.3d

15     1202, 1205−06 (9th Cir. 2011); Corales v. Bennett, 567 F.3d 554, 570 (9th Cir. 2009). Supervisory

16     liability may also exist without any personal participation if the official implemented “a policy so

17     deficient that the policy itself is a repudiation of the constitutional rights and is the moving force

18     of the constitutional violation.” Redman v. Cty, of San Diego, 942 F.2d 1435, 1446 (9th Cir. 1991)

19     (citations and quotations marks omitted), abrogated on other grounds by Farmer v. Brennan, 511

20     U.S. 825 (1970).
21            As discussed above, Plaintiff has not stated claims for a violation of his constitutional rights.

22     Accordingly, Plaintiff cannot attempt to impose supervisory liability in the absence of such

23     violations. Moreover, Plaintiff fails to adequately allege that Defendants Katavich, Klang, Youssef

24     or the doe defendants participated in or directed any violation of Plaintiff’s constitutional rights.

25     As to policy implementation, although Plaintiff suggests that his assault and the denial of medical

26     treatment resulted from policy decisions to allow overcrowding in the prison, there is nothing to
27     indicate that overcrowding led to Plaintiff’s attack or that overcrowding resulted in significant

28     delays in his medical treatment.
                                                          22
     Case 1:18-cv-01495-NONE-BAM Document 25 Filed 08/24/20 Page 23 of 24

 1             F.      State Law Claims

 2             Plaintiff purports to bring state law claims for negligence and negligent failure to supervise

 3     and train. The Government Claims Act requires exhaustion of Plaintiff's state law tort claims with

 4     the California Victim Compensation and Government Claims Board, and Plaintiff is required to

 5     specifically allege compliance in his complaint. Shirk v. Vista Unified Sch. Dist., 42 Cal. 4th 201,

 6     208–09 (Cal. 2007); State v. Superior Court of Kings Cty. (Bodde), 32 Cal. 4th 1234, 1239 (Cal.

 7     2004); Mabe v. San Bernardino Cty. Dep’t of Pub. Soc. Servs., 237 F.3d 1101, 1111 (9th Cir. 2001);

 8     Mangold v. California Pub. Utils. Comm’n, 67 F.3d 1470, 1477 (9th Cir. 1995); Karim– Panahi v.

 9     Los Angeles Police Dep’t, 839 F.2d 621, 627 (9th Cir. 1988). Plaintiff has failed to allege

10     compliance with the Government Claims Act. According to the complaint, Plaintiff presented late

11     claims. His applications to present a late claim and the claim itself were rejected. (ECF No. 20 at

12     6, 71, 74, 82.) Plaintiff has not obtained relief from Kern County Superior Court to submit a late

13     claim. (Id. at 6.)

14             F.      Injunctive Relief

15             Insofar as Plaintiff seeks injunctive relief against prison officials at Wasco State Prison, any

16     such request is now moot because Plaintiff is no longer housed at that facility. See Andrews v.

17     Cervantes, 493 F.3d 1047, 1053 n.5 (9th Cir. 2007) (prisoner’s claims for injunctive relief generally

18     become moot upon transfer) (citing Johnson v. Moore, 948 F.2d 517, 519 (9th Cir. 1991) (per

19     curiam) (holding claims for injunctive relief “relating to [a prison’s] policies are moot” when the

20     prisoner has been moved and “he has demonstrated no reasonable expectation of returning to [the
21     prison]”)).

22             IV.     Conclusion and Recommendation

23             Plaintiff’s second amended complaint fails to state a cognizable claim for relief. Despite

24     being provided with relevant pleading and legal standards, Plaintiff has been unable to cure the

25     deficiencies in his complaint by amendment, and thus further leave to amend is not warranted.

26     Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000).
27             Accordingly, the Court HEREBY DIRECTS the Clerk of the Court to randomly assign a

28     district judge to this action.
                                                          23
     Case 1:18-cv-01495-NONE-BAM Document 25 Filed 08/24/20 Page 24 of 24

 1            Further, for the reasons stated above, IT IS HEREBY RECOMMENDED that this action

 2     be dismissed based on Plaintiff’s failure to state a cognizable claim upon which relief may be

 3     granted.

 4            These Findings and Recommendation will be submitted to the United States District Judge

 5     assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen (14)

 6     days after being served with these Findings and Recommendation, Plaintiff may file written

 7     objections with the Court. The document should be captioned “Objections to Magistrate Judge’s

 8     Findings and Recommendation.” Plaintiff is advised that failure to file objections within the

 9     specified time may result in the waiver of the “right to challenge the magistrate’s factual findings”

10     on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v. Sullivan, 923

11     F.2d 1391, 1394 (9th Cir. 1991)).

12
       IT IS SO ORDERED.
13

14        Dated:     August 24, 2020                            /s/ Barbara    A. McAuliffe            _
                                                          UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         24
